On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Jacob A. Schlosser, Attorney Registration No. 0001381, last known address in Columbus, Ohio.
*1211The court coming now to consider its order of December 20, 1995, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of six months, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that Jacob A. Schlosser be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Columbus Bar Assn. v. Schlosser (1995), 74 Ohio St.3d 174, 657 N.E.2d 500.
Douglas, Acting C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.
Moyer, C.J., not participating.